DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.       This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on 04/12/2022.

Status of Claims
3.	Claims 1-19, and 22-23 are pending in this application.
	Claims 1 and 22 are currently amended.
	Claims 20-21 were previously canceled.  
	Claim 23 is newly added.


Response to Arguments
4.         Regarding Applicant’s Argument (page 8, lines 5-13):
Applicant’s arguments with respect to obviousness-type double patenting over US 11,079,976 have been considered but are not persuasive.  Applicant argues that the newly amended independent claims 1 and 20 now specify that “wherein in a case where the predetermined screen is displayed on the display device, the predetermined notification is provided’ and that this ‘does not seem to be explicitly recited’ in the parent patent. 
This is recited in the parent case.  See the side by side tables below for independent claims 1 and 20 that shows this limitation in both the instant application and the parent patent.  It is also noted that Applicant has deleted ‘based on a predetermined condition for changing a screen is satisfied, the predetermined screen is displayed on the display device’.

Double Patenting
5.        The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.        Claims 1-19, and 22-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US Patent No. 11,079,976 (hereinafter ‘976).
Although the claims at issue are not identical, they are not patentably distinct from each other:










Regarding Claim 1 (drawn to an apparatus):

Current Application
Claim 1:

A control apparatus, comprising: 


a display device; and 




at least one processor operating to: 

receive an operation from a user; 

provide a predetermined notification; and 



cause the display device to display a predetermined screen or a predetermined code, 

wherein, in a case where the predetermined screen is displayed on the display device, the predetermined notification is provided, and 



wherein, in a case where the operation is received from the user while the predetermined screen is being displayed by the display device and the predetermined notification is being provided, the predetermined code is displayed on the display device.
‘976
Claim 1:

A control apparatus that displays a predetermined code, the control apparatus comprising: 

a display device; 

a notification device equipped separately from the display device; and 

at least one processor operating to: 

receive an operation from a user; 

control the notification device to provide a predetermined notification separately from a screen displayed by the display device; and

control the display device to display the predetermined screen or the predetermined code, 

wherein, based on a case where a predetermined condition for changing a screen displayed by the display device is satisfied, a predetermined screen is displayed on the display device and the predetermined notification is provided by the notification device, and 

wherein, in a case where the operation is received from the user while the predetermined screen is being displayed by the display device and the predetermined notification is being provided by the notification device, the predetermined code is displayed on the display device.














Regarding Claim 22 (drawn to a method):


Claim 22:

A control method executed by at least one processor in a control apparatus, the control method comprising:

receiving an operation from a user; 





providing a predetermined notification; and causing a display device of the control apparatus to 

display a predetermined screen or the predetermined code, 

wherein, based on a case where a predetermined condition for changing a screen displayed by the display device is satisfied, the predetermined screen is displayed on the display device and the predetermined notification is provided, and 


wherein, in a case where the operation is received from the user while the predetermined screen is being displayed by the display device and the predetermined notification is being provided, the predetermined code is displayed on the display device..

Claim 20:

A control method of a control apparatus including a display unit, a reception unit configured to

 receive an operation from a user, and a notification unit equipped separately from the display unit and configured to provide a predetermined notification separately from a screen displayed by the display unit, the control method comprising: 

providing the predetermined notification by the notification unit; and 

displaying the predetermined screen or the predetermined code on the display unit, 

wherein, based on a case where a predetermined condition for changing a screen displayed by the display unit is satisfied, the displaying includes displaying a predetermined screen by the display unit and the providing includes providing the predetermined notification by the notification unit, and 

wherein, in a case where the operation is received by the reception unit from the user while the predetermined screen is being displayed by the display unit and the predetermined notification is being provided by the notification unit, the displaying includes displaying the predetermined code by the display unit.



7.	It is clear that all the elements of the application claims [1, and 22] are to be found in patent claims [1, and 20], (as the application claims [1, and 22] fully encompasses patent claims [1, and 20]).  The difference between the application claims [1, and 22] and the patent claims [1, and 20] lies in the fact that the patent claims includes more elements and is thus more specific.  Thus the invention of claims [1, and 20] of the patent is in effect a “species” of the “generic” invention of the application claims [1, and 22].  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
  
8.      For example, independent claim 1 of the application does not require “a notification device equipped separately from the display device” that is claimed in the patent claim 1.
For example, independent claim 22 of the application does not require “a notification unit equipped separately from the display unit” that is claimed in the patent claim 20.
Since application claims [1, and 22] are anticipated by claims [1, and 20] of the patent, it is not patentably distinct from claims [1, and 22] of the patent.

9.      Claim 2 of the current application corresponds to claim 2 of US 11,079,976.
10.      Claim 3 of the current application corresponds to claim 3 of US 11,079,976.
11.      Claim 4 of the current application corresponds to claim 4 of US 11,079,976.
12.      Claim 5 of the current application corresponds to claim 5 of US 11,079,976.
13.      Claim 6 of the current application corresponds to claim 6 of US 11,079,976.
14.      Claim 7 of the current application corresponds to claim 7 of US 11,079,976.
15.      Claim 9 of the current application corresponds to claim 9 of US 11,079,976.
16.      Claim 10 of the current application corresponds to claim 10 of US 11,079,976.
17.      Claim 11 of the current application corresponds to claim 11 of US 11,079,976.
18.      Claim 12 of the current application corresponds to claim 12 of US 11,079,976.
19.      Claim 13 of the current application corresponds to claim 13 of US 11,079,976.
20.      Claim 14 of the current application corresponds to claim 14 of US 11,079,976.
21.      Claim 15 of the current application corresponds to claim 15 of US 11,079,976.
22.      Claim 16 of the current application corresponds to claim 16 of US 11,079,976.
23.	Claim 17 of the current application corresponds to claim 17 of US 11,079,976.
24.      Claim 18 of the current application corresponds to claim 18 of US 11,079,976.
25.      Claim 19 of the current application corresponds to claim 19 of US 11,079,976.
26.      Claim 23 of the current application does not correspond to any claims of US 11,079,976.

Allowable Subject Matter
27.       Claims 1-19, and 22-23 would be allowable if rewritten or amended to overcome the rejection(s) under nonstatutory double patenting, set forth in this Office action.

28.       The following is an examiner’s statement of reasons for allowance: 

Regarding Claim 1:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations a control apparatus, comprising: a display device; and at least one processor operating to: receive an operation from a user; provide a predetermined notification; and cause the display device to display a predetermined screen or a predetermined code, wherein, in a case where the predetermined screen is displayed on the display device, the predetermined notification is provided, and wherein, in a case where the operation is received from the user while the predetermined screen is being displayed by the display device and the predetermined notification is being provided, the predetermined code is displayed on the display device.

Regarding Claim 22:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations a control method executed by at least one processor in a control apparatus, the control method comprising: receiving an operation from a user; providing a predetermined notification; and causing a display device of the control apparatus to display a predetermined screen or the predetermined code, wherein, in a case where the predetermined condition for changing a screen is displayed on the display device, the predetermined notification is provided, and wherein, in a case where the operation is received from the user while the predetermined screen is being displayed by the display device and the predetermined notification is being provided, the predetermined code is displayed on the display device.

Regarding Claims 2-19, and 23:
Claims 2-19 and 23 depend from allowable claim 1 and, by virtue of their dependency, are also indicated as allowable subject matter.

Conclusion
29.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Yagiura (US 10,244,037) discloses a server apparatus or system is connected to an operation apparatus provided on a first network and to one or more electronic apparatuses provided on a second network. In response to a processing request regarding a process to be executed using one of one or more electronic apparatuses, the server apparatus or system stores a processing request in association with identification information for identifying the electronic apparatus to be used for executing the process. The identification information is being obtained by the operation apparatus directly or indirectly from the electronic apparatus, and sent to the server. In response to a request received from the electronic apparatus to be used for executing the process, the server sends information relating to the processing request associated with the identification information for identifying the electronic apparatus to the electronic apparatus that send the request.
    
30.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
  
31.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R MCLEAN whose telephone number is (571)270-1679. The examiner can normally be reached Monday-Thursday, 6AM - 4PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571.272.7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NEIL R MCLEAN/Primary Examiner, Art Unit 2677